 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated November 30, 2017 (the “Effective
Date”), by and between BOXLIGHT CORPORATION, a Nevada corporation (the
“Corporation”) and JAMES MARK ELLIOTT, an individual residing at 735 Brookline
Trace, Alpharetta, GA 30022 (the “CEO”).

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto intending to be bound hereby, it is
hereinafter agreed as follows:

 

1. Term. The Corporation hereby employs the CEO, and the CEO hereby accepts
employment, for term commencing on Effective Date hereof and, subject to earlier
termination as provided in Section 5 hereof, continuing for the period
commencing on the Effective Date through December 31, 2020 (the “Initial Term”);
which Initial Term may be renewed or extended by mutual agreement of the
Corporation and the CEO (such Initial Term, as the same may be so renewed or
extended, being hereinafter sometimes called the “Term of Employment”). The CEO
shall perform the services specified herein, all upon the terms and conditions
hereinafter stated. This Agreement may be extended only upon the written consent
of the parties hereto.

 

2. Duties and Responsibilities.

 

a. General. The CEO shall serve as the CEO of the Corporation and subject to the
general direction and control of the Board of Directors of the Corporation (the
“Board of Directors”) the Executive shall have responsibility for the overall
day-to-day operation of the Corporation. In addition, the CEO shall have such
other duties as are normally associated with and inherent in the executive
capacity in which the CEO will be serving.

 

b. Time. The CEO shall devote his professional and business time, attention and
energy to the Business (as defined herein) of the Corporation as necessary and
appropriate to meet the requirements directed by the Board of Directors and
further the interests of the Corporation. As used herein, the term “Business”
shall mean and include the development and selling of education products and
services.

 

c. Business Opportunities. The CEO covenants and agrees that if, during the Term
of Employment, the CEO shall access an investment or business opportunity that
is directly related to the Business of the Corporation (a “Business
Opportunity”), the CEO shall submit full details of such Business Opportunity to
the Board of Directors of the Corporation, and such Business Opportunity shall
be the sole property of the Corporation.

 

 

 

 

3. Salary and Bonus.

 

a. Base Salary. During the period commencing on the Effective Date and ending
December 31, 2020, the Corporation shall pay to the CEO a base salary (the “Base
Salary”) at an annual rate of One Hundred and Ninety-Five Thousand ($195,000)
Dollars.

 

b. Bonuses. During the Term of Employment, the Board of Directors shall evaluate
the performance of the Executive and, if deemed appropriate by the Board of
Directors, the Executive shall be awarded each quarter a cash bonus in the
amount of Twenty-Five Thousand Dollars ($25,000), beginning on the quarter
ending December 31, 2017.

 

4. Incentive Awards and Fringe Benefits.

 

a. Stock Options. In addition to (and not in lieu of) the Base Salary, the
compensation committee of the Board of Directors of the Corporation shall grant
to the CEO options (vesting in equal monthly installments over a one-year period
commencing on January 2, 2018 (the “Grant Date”), entitling the CEO to purchase
shares of Common Stock of the Corporation which shall represent One Hundred
Thousand (100,000) shares, pursuant to the Corporation’s 2014 Stock Incentive
Plan (the “2014 Plan”). The compensation committee of the Board of Directors of
the Corporation shall grant an additional One Hundred Thousand (100,000) shares
on both January 2, 1019 and January 2, 2020 with the same twelve-month vesting
schedules. The exercise price for each of the stock option grants will be the
closing market price on the grant date. Upon termination, the CEO has one year
from the termination date to exercise any vested options.

 

b. Benefit Plans. In addition to the other compensation payable to the CEO
hereunder, and except as otherwise set forth herein, the CEO shall be eligible
to participate in all pension, profit sharing, retirement savings plan, 401K or
other similar benefit, medical, disability and other employee benefit plans and
programs generally provided by the Corporation to its senior staff from time to
time hereafter (other than those provided pursuant to separately negotiated
individual employment agreements or arrangements), subject to, and to the extent
the CEO is eligible for the respective terms of such benefit plans and programs.

 

c. Expenses. During the Term of Employment, the Corporation shall pay or
reimburse the CEO, upon submission of appropriate documentation by him, for all
out-of-pocket expenses for entertainment, travel, meals, hotel accommodations,
office expenses and the like incurred by him in the interest of the Business.

 

d. Vacation. The CEO shall be entitled to five (5) weeks annual paid vacation
days per calendar year in accordance with Corporation policies.

 

 

 

 

e. Insurance. During the Term of Employment, the Executive shall be entitled to
participate in any group insurance plan, including health insurance, term life
insurance, and disability insurance policies (collectively, the “Corporation
Plans”) from time to time maintained by the Corporation; provided that such
insurance can be obtained on economically reasonable terms. The Corporation
agrees to pay or reimburse the full amount of CEO’s premiums for disability,
accident, death and dismemberment and/or life insurance coverage in the
Corporation Plans. Should the Corporation not have an applicable Corporation
Plan, the CEO shall be reimbursed for any economically reasonable health and
welfare insurance premiums paid by the CEO.

 

5. Termination; Change of Control.

 

a. Death. If the CEO shall die prior to the expiration of the Term of
Employment, the Corporation shall have no further obligation hereunder, other
than to the CEO or his estate except to pay to the CEO’s estate the amount of
the CEO’s Base Salary accrued to the date of his death. Such payment shall be
made promptly after the date of death to the CEO’s estate.

 

b. Disability. If prior to the expiration of the Term of Employment, the CEO
shall be prevented, during a continuous period of ninety (90) days (the
“Disability Period”), from performing his duties by reason of “disability,” the
Corporation may terminate this Agreement, in which event the CEO shall receive:
(i) his Base Salary accrued to the date upon which any determination of
disability shall have been made as hereinafter provided, and continuing until
the date on which disability income payments commence under the Company’s long
term disability plan (or the beginning of Social Security disability income, if
sooner), which Base Salary payment may be reduced by the amount of any
disability income payments the CEO may receive in connection with such
occurrence of disability during the Disability Period under any policy or plan
carried or maintained by or on behalf of the Corporation and under which the CEO
is a beneficiary or participant. The CEO shall continue to have the right to
receive the greater of his Current Benefits, or benefits, if any, under any
Corporation Plans, but only in accordance with the terms of such plan or policy
as they apply to persons whose employment has been terminated as a result of an
employee’s permanent disability. Such payments shall be made to the CEO in
accordance with its normal payroll policies and schedule.

 

For purposes of this Agreement, the CEO shall be deemed to have become disabled
when the Board of Directors of the Corporation (excluding the Executive or any
of his affiliates), upon the diagnosis of a reputable, licensed physician of the
Corporation’s choice, in consultation with the CEO’s primary physician, shall
have determined that the CEO shall have become unable to perform his duties
under this Agreement, whether due to physical or mental incapacity or to
infirmity caused by chronic alcoholism or drug use (excluding infrequent and
temporary absences due to ordinary illness); provided that such incapacity shall
have continued uninterrupted for a period of not less than ninety (90) days.

 

 

 

 

c. Cause. Notwithstanding any other provision of this Agreement, if prior to the
expiration of the Term of Employment, the Corporation shall have the right to
discharge the CEO “for Cause,” as defined below, then this Agreement shall
terminate effective upon such discharge, and upon such termination, neither the
Corporation nor any other member of the Corporation shall have any further
obligation to the CEO or his estate, except that the Corporation will cause the
Corporation to pay to the CEO, within thirty (30) days of such termination, or
in the event of his subsequent death, his estate, an amount equal to the CEO’s
Base Salary, as provided in Section 3 hereof, accrued to the date of
termination. In addition, the CEO shall not, after the date of termination, be
entitled to receive any further Current Benefits, or other benefits, if any,
under any Corporation Plans. In the event of termination of the CEO’s employment
for Cause, neither the Corporation nor any member of the Corporation shall be
obligated to pay, and the CEO shall not be entitled to receive, any Bonus.

 

For the purposes hereof, the term “Cause” shall mean and be limited to a
discharge resulting from any one of the following:

 

(i) the CEO’s conviction of a felony or any other crime involving moral
turpitude,

 

(ii) a breach by the CEO of his fiduciary duties to the Corporation as specified
herein, or

 

(iii) the CEO’s failure or refusal to follow the lawful polices or directives
established by the Board of Directors; provided that in the case of clauses (ii)
or (iii) above, the Board of Directors shall have first given written notice
thereof to the CEO on each occasion describing in reasonable detail of the
alleged breach, failure or refusal, and such breach or willful failure or
refusal to follow written lawful policies or directives shall remain uncured for
a period of sixty (60) days following receipt of each such notice.

 

d. Termination Without Cause. Notwithstanding anything to the contrary, express
or implied, contained in this Agreement, the Corporation by action of its Board
of Directors, may terminate the employment of the CEO at any time without Cause
(a “Non-Cause Termination”); provided that the Corporation shall pay to the CEO
severance pay equal to Twelve (12) months of the Base Salary then in effect (the
“Severance Payment”), payable in equal monthly installments over the twelve
month period following such Non-Cause Termination.

 

e. Other Reasons for Termination.

 

The CEO may terminate this Agreement prior to the end of the Term of Employment
either (A) upon thirty (30) days written notice with Good Reason (“Termination
With Good Reason”), or (B) for any or no reason by providing three (3) months’
advance written notice is given by the CEO to the Corporation.

 

As used herein, the term “Termination for Good Reason” shall mean: (a) a
material reduction in the scope of the CEO’s title, authority, duties or
responsibilities in effect as of the Effective Date, which reduction is not
remedied by the Corporation within thirty (30) days after notification to the
Corporation containing a reasonably detailed description of such reduction; (b)
the Corporation’s breach of any material obligation owed to the CEO under this
Agreement, including any Base Salary or; provided that the CEO has given the
Corporation notice thereof describing in reasonable detail the alleged breach or
failure, and the Corporation has failed to cure such breach or failure within a
period of thirty (30) days following receipt of such notice.

 

 

 

 

In the event of a Termination Without Cause initiated by the CEO, the
Corporation shall pay to the CEO, or in the event of his death, to his estate,
the amount of the CEO’s Base Salary accrued to the date of termination. In the
event of a Termination With Good Reason initiated by the CEO, the Corporation
shall additionally pay to the CEO one full year’s Base Salary. The amounts set
forth in this Section 5e shall be paid in full within thirty (30) days of the
date of termination of employment.

 

6. Certain Covenants of the CEO

 

a. Confidential Information. The CEO acknowledges that in the course of his
employment with the Corporation he may receive certain information, knowledge
and data concerning the Business of the Corporation and its affiliates or
pertaining to any individual, firm, corporation, partnership, joint venture,
business, organization, entity or other person which the Corporation may do
business with during the Term of Employment, which is not in the public domain,
including but not limited to trade secrets, employee records, names and lists of
suppliers and customers, programs, statistics, processes, techniques, pricing,
marketing, software and designs, or any other matters, and all other
confidential information of the Corporation and its and affiliates acquired in
connection with your employment (hereinafter referred to collectively as
“Confidential Information”), which the Corporation and its affiliates desire to
protect. The CEO understands that such Confidential Information is confidential,
and he agrees not to reveal or disclose or otherwise make accessible such
Confidential Information to anyone outside of the Corporation or any affiliate
and their respective officers, employees, directors, consultants or agents, so
long as the confidential or secret nature of such Confidential Information shall
continue, whether or not he is employed by the Corporation, except as may be
required by law, regulation or court order.

 

b. Return of Information. At such time as the CEO shall cease to be employed by
the Corporation or the Corporation for whatever reason or at any other time the
Corporation may reasonably request, he shall promptly deliver and surrender to
the Corporation all papers, memoranda, notes, records, reports, sketches,
specifications, designs and other documents, writings (and all copies thereof),
and other property produced by him or coming into his possession by or through
his employment hereunder and relating to the Confidential Information referred
to in this Section 6 or otherwise to the Business, and the CEO agrees that all
such materials will at all times remain the property of the Corporation.

 

 

 

 

c. Non-Competition Agreement. CEO acknowledges that the agreements and covenants
contained in this Section 6(c) are essential to protect the business, goodwill,
trade secrets and confidential information of the Corporation and are
appropriate in scope and the Business is conducted globally (the “Territory”).
The CEO covenants and agrees that during the period commencing on the Effective
Date and ending on the earlier of the CEO’s termination of employment for Good
Reason or the second (2nd) anniversary following CEO’s termination of employment
by the Company Without Cause or by the CEO without Good Reason (the “Restricted
Period”), CEO shall not, directly or indirectly, (i) engage in any related
business activity in the Territory that competes with the Business; (ii) render
any services to any person for use in competing with the Corporation in
connection with the Business in the Territory; or (iii) have an interest in any
person engaged in any business that competes with the Corporation in connection
with the Business in the Territory, directly or indirectly, in any capacity,
including as a partner, member, officer, director, manger, principal, agent,
trustee or consultant or any other relationship or capacity; provided, however,
that each Restricted Party may own, directly or indirectly, solely as an
investment, securities of any Person which are publicly traded if such
Restricted Party (A) is not a controlling person of, or a member of a group
which controls, such person and (B) does not, directly or indirectly, own 5% or
more of any class of securities of such Person; or (iv) interfere with business
relationships (whether formed heretofore or hereafter) between Buyer or any of
its Affiliates and customers, suppliers or prospects of the Business.

 

d. Agreement Not to Solicit. For so long as the CEO shall be employed with the
Corporation and for a period of two (2) years following the termination of this
Agreement for any reason, the CEO agrees that he will not, either directly or
indirectly, through any person, firm, association, corporation, partnership,
agency or other business entity or person with which he is now or may hereafter
become associated, (i) cause or induce any present or future employee of the
Corporation to leave the employ of the Corporation or any affiliate to accept
employment with the CEO or with such person, firm, association or corporation,
agency or other business entity or (ii) solicit any person or entity which is a
customer of the Corporation for the purpose of directly or indirectly furnishing
services competitive with the Corporation.

 

e. Scope. It is expressly agreed that if any restrictions set forth in this
Section 6 are found by any court having jurisdiction to be unreasonable because
they are too broad in any respect, then and in each such case, the remaining
restrictions herein contained shall, nevertheless, remain effective, and this
Agreement, or any portion thereof, shall be considered to be amended so as to be
considered reasonable and enforceable by such court, and the court shall
specifically have the right to restrict the business or geographical scope of
such restrictions to any portion of the business or geographic areas described
above to the extent the court deems such restriction to be necessary to cause
the covenants to be enforceable, and in such event, the covenants shall be
enforced to the extent so permitted.

 

f. Specific Performance. The CEO acknowledges that a remedy at law for any
breach or attempted breach of Section 6 of this Agreement may be inadequate,
agrees that the Corporation shall be entitled to seek specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach, and further agrees to waive any requirement for the securing or posting
of any bond in connection with the obtaining of any such injunctive or any other
equitable relief.

 

 

 

 

7. Indemnification. Throughout the Term of Employment, the Corporation hereby
agrees to maintain officers and directors’ liability insurance with one or more
recognized insurance carriers and to cover the CEO under all of such policies
and to provide indemnity to the CEO, in his capacity described in this
Agreement, to the fullest extent provided under Georgia Law as provided herein.
In addition, throughout the Term of Employment, the Corporation hereby agrees to
agree to indemnify, defend and hold harmless the CEO and her Affiliates and, if
applicable, the directors, officers, shareholders, employees, attorneys,
accountants, agents and representatives of any affiliate of the CEO and the
heirs, successors and assigns of the CEO or his affiliates (collectively, the
“Indemnified Parties”) to the fullest extent permitted under Georgia law, from
and against any and all claims, liabilities, costs, expenses, including without
limitation the payment by the Corporation of all legal fees, court costs and
filing fees, as incurred by the CEO (collectively, “Claims”), based upon,
arising out of or otherwise in respect of (i) any act of omission or commission
by the Corporation or its board of directors, (ii) the failure of the
Corporation to perform or observe fully any covenant, agreement or provision to
be performed or observed by the Corporation to any third party, or (iii) any
third-party Claim arising out of or in connection with the operation of the
Business of the Corporation.

 

8. Severability. In case of any term, phrase, clause, Section, section,
restriction, covenant, or agreement contained in this Agreement shall be held to
be invalid or unenforceable, the same shall be deemed, and it is hereby agreed
that the same are meant to be several, and shall not defeat or impair the
remaining provisions hereof.

 

9. Waiver. The waiver by the Corporation of a breach of any provision of this
Agreement by the CEO shall not operate or be construed as a waiver of any
subsequent or continuing breach of this Agreement by the CEO.

 

10. Assignment; Binding Affect. This Agreement may not be assigned under any
circumstances by either party. Neither the CEO nor his estate shall have any
right to commute, encumber or dispose any rights to receive payments hereunder,
it being agreed that such payment and the right thereto are nonassignable and
nontransferable. Subject to the provisions of this Section 9 this Agreement
shall be binding upon and inure to the benefit of the parties hereto, the CEO’s
heirs and personal representatives, and the successors and assigns of the
Corporation.

 

11. Amendments. This Agreement may not be changed, amended, terminated or
superseded orally, but only by an agreement in writing, nor may any of the
provisions hereof be waived orally, but only by an instrument in writing, in any
such case signed by the party against whom enforcement of any change, amendment,
termination, waiver, modification, extension or discharge is sought.

 

12. Entire Agreement; Amendment; Governing Law. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the matters covered hereby. Only an instrument in writing executed by the
parties hereto may amend this Agreement.

 

 

 

 

13. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia. All actions and
proceedings arising out of or relating to this Agreement shall be brought by the
parties and heard and determined only in a Federal or state court located in the
City of Atlanta and State of Georgia and the parties hereto consent to
jurisdiction before and waive any objections to the venue of such courts. The
parties hereto agree to accept service of process in connection with any such
action or proceeding in any manner permitted for a notice hereunder.

 

14. Attorneys’ Fees. Except as otherwise provided in Section 7 above, in the
event that any suit or other legal proceeding is brought for the enforcement of
any of the provisions of this Agreement, the parties hereto agree that the
prevailing party or parties shall be entitled to recover from the other party or
parties upon final judgment on the merits reasonable attorneys’ fees, including
attorneys’ fees for any appeal and costs incurred in bringing such suit or
proceeding.

 

15. Headings. All descriptive headings of the several Sections or Sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
same instrument. Facsimile and pdf signatures hereto shall have the same
validity as original signatures hereto.

 

17. Representations and Warranties. (a) CEO represents and warrants to
Corporation that (i) CEO is under no contractual or other restriction or
obligation which is inconsistent with his execution of this Agreement or
performance of his duties hereunder, (ii) CEO has no physical or mental
disability that would hinder his performance of his duties under this Agreement,
and (iii) CEO has had the opportunity to consult with an attorney of his
choosing in connection with the negotiation of this Agreement.

 

18. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be sent by certified mail, by personal delivery or
by overnight courier to the CEO at his residence (as set forth in Corporation’s
corporate records) or to the Corporation at its principal office and shall be
effective upon receipt, if by personal delivery, three (3) business days after
mailing, if sent by certified mail or one (1) business day after deposit with an
overnight courier.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year first above written.

 

  BOXLIGHT CORPORATION         By:     Name: Dale Strang   Title: Board Member,
Compensation Committee Chair

 

  CEO           JAMES MARK ELLIOTT

 

 

 

 

